Exhibit 10.1

 

CONSENT AND WAIVER

 

THIS CONSENT AND WAIVER (this “Consent”) is made and entered into as of the 16th
day of April, 2010, by and between General Moly, Inc., a Delaware corporation
(the “Company”), and ArcelorMittal S.A. (“ArcelorMittal”).

 

RECITALS

 

A.            The Company and ArcelorMittal are party to a Securities Purchase
Agreement, dated November 19, 2007 (the “Securities Purchase Agreement”). 
Capitalized terms used, but not defined herein, shall have the meanings assigned
to them in the Securities Purchase Agreement.

 

B.            The Securities Purchase Agreement provides ArcelorMittal with
certain purchase rights with respect to future sales by the Company of its
capital stock.

 

C.            The Company proposes to sell and issue up to an aggregate number
of shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) that when issued will constitute 25 percent of the Common Stock, on a
fully diluted basis, with certain related rights to maintain that level of
ownership and other issuances as described therein, pursuant to the terms and
conditions of a Securities Purchase Agreement entered into on March 5, 2010 by
and among the Company and Hanlong (USA) Mining Investment, Inc., a Delaware
corporation (“Hanlong”) and the related Transaction Documents as defined therein
(collectively, the “Hanlong Purchase Agreement”).

 

D.            The Securities Purchase Agreement provides that the Company must
obtain Arcelor’s consent prior to issuing any of its capital stock for a price
less than the market value of such capital stock.

 

E.             The Hanlong Purchase Agreement provides that the Company must
deliver an executed copy of this Consent to Hanlong as a condition to Hanlong’s
obligation to effect the transactions related to the Tranche 1 Closing (as
defined in the Hanlong Purchase Agreement).

 

F.             The Bridge Loan Agreement (the “Bridge Loan Agreement”) entered
into on March 5, 2010, by and among the Company and Hanlong in connection with
the Hanlong Purchase Agreement, provides that the Company must deliver an
executed copy of this Consent to Hanlong within 45 days of March 5, 2010 as a
condition to any extension of credit thereunder.

 

G.            ArcelorMittal (i) is willing to waive any rights to purchase
additional capital stock of the Company to the extent such rights arise out of
the issuance of the Common Stock pursuant to the Hanlong Purchase Agreement; and
(ii) is willing to

 

--------------------------------------------------------------------------------


 

consent to the issuance of the Common Stock on the terms specified in the
Hanlong Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Waiver.  Pursuant to Section 9.3 of the Securities Purchase
Agreement, ArcelorMittal hereby waives all rights to purchase any shares of the
Company’s capital stock, under Section 6.2(a) of the Securities Purchase
Agreement and Section 6.3(a) of the Securities Purchase Agreement, to the extent
such rights are triggered by the issuance of the Common Stock pursuant to the
Hanlong Purchase Agreement.  In connection with the issuance of the Common Stock
pursuant to the Hanlong Purchase Agreement, ArcelorMittal further waives (i) any
right to receive a Notice of Issuance, as set forth in Section 6.2(c) of the
Securities Purchase Agreement, and (ii) any timing requirements set forth in
Section 6.2(d) of the Securities Purchase Agreement.  This waiver and the
exercise by ArcelorMittal of, or any failure of ArcelorMittal to exercise, its
one-time right with respect to the Common Stock Transaction (defined below),
shall not prejudice or limit the future rights of ArcelorMittal under the
Securities Purchase Agreement in connection with any future issuance of the
Company’s capital stock other than pursuant to the Hanlong Purchase Agreement.

 

2.             Purchase of Additional Common Stock.

 

(a)           The first time after the date hereof that the Company proposes to
issue, other than pursuant to the Hanlong Purchase Agreement, more than
10,000,000 shares of the Common Stock (the “Common Stock Transaction”),
ArcelorMittal shall have a one-time right to purchase, in accordance with the
provisions set forth below, such number of shares of Common Stock as necessary
to ensure that ArcelorMittal holds a ten percent (10%) ownership in the
outstanding shares of capital stock of the Company (on a fully diluted basis)
immediately after the completion of the Common Stock Transaction.

 

(b)           Within 30 days of the proposed closing of the Common Stock
Transaction, the Company shall provide written notice to ArcelorMittal
describing all material terms of the Common Stock Transaction, including the
proposed range of issue prices and all other material terms upon which the
Company proposes to issue such Common Stock.  At least three business days prior
to the closing of the Common Stock Transaction, the Company shall provide
written notice to ArcelorMittal setting forth the actual issue price of the
Common Stock Transaction and ArcelorMittal shall have 10 days from the receipt
of such notice to agree to purchase all or a portion of the Common Stock it is
permitted to purchase pursuant to subsection (a) above, for the same issue price
payable in cash, by giving written notice to the Company and stating the
quantity of shares of Common Stock that ArcelorMittal is intending to purchase.

 

2

--------------------------------------------------------------------------------


 

(c)           The completion of the purchase and sale of such Common Stock shall
occur on a date specified by the Company, with at least three days prior notice
to Arcelor, that is within fifteen days after the closing of the Common Stock
Transaction.

 

(d)           The rights of ArcelorMittal set forth in this Section 2 shall
terminate and be of no future force or effect if ArcelorMittal (i) exercises
such rights in connection with the Common Stock Transaction, or (ii) fails to
exercise such rights in connection with the Common Stock Transaction.

 

3.             Consent.  Pursuant to Sections 6.3(b) and 9.3 of the Securities
Purchase Agreement, ArcelorMittal hereby consents to the transactions
contemplated by the Hanlong Purchase Agreement, including without limitation,
the issuance of the Common Stock pursuant to the Hanlong Purchase Agreement at a
price per share that may be lower than the market value of such shares.

 

4.             Extension Molybdenum Supply Agreement.  In consideration of the
waivers and consents set forth herein, ArcelorMittal and the Company shall enter
into an optional Extension Molybdenum Supply Agreement in substantially the form
attached hereto as Exhibit A.

 

5.             Counterparts.  This Consent may be executed in two or more
counterparts, which together shall constitute one instrument.  Facsimile and
electronic copies hereof may be executed as counterpart originals.

 

(Signature Pages Follow)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Consent to be effective as of
the date first above written.

 

 

THE COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

CEO

 

 

 

 

 

ARCELOR:

 

 

 

ARCELORMITTAL S.A.

 

 

 

 

 

By:

/s/ Peter Kukielski

 

Name:

Peter Kukielski

 

Title:

Member of the Group Management Board

 

 

 

 

 

By:

/s/ Dayinder Chugh

 

Name:

Dayinder Chugh

 

Title:

Member Group Mgt Board

 

 

Signature Page to Consent

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Molybdenum Supply Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------